-   '~-   '     .....
              AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page l ·of.1
                                                                                                                                                                        \'b

                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRlCT OF CALIFORNIA

                                   United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                   v.                                            (For Offenses Committed On or After November 1, 1987)


                                   Cristian Castaneda-Flores                                     Case Number: 3:19-mj-22220

                                                                                                 Stephen D Lemish
                                                                                                 Defendant's Attorney


              REGISTRATION NO. 85542298

              THE DEFENDANT:
               lZl pleaded guilty to count( s) 1 of Complaint
                                                         ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-


               D was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                    Nature of Offense                                                                 Count Number(s)
              8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

               D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




               D Count(s)        ~~~~~~~~~~~--'~~~~~~
                                                                                                  dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is.hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                              ® TIME SERVED

               lZl Assessment: $10 WAIVED lZl Fine: WAIVED
               lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.



                                                                  ~=~ l~fE~J
              Received
                             ~D~US~M7"",=f-~~--j~--!
                                                                    JUN 0 3 2019       I
                                                           CLLf1f< US C)!S'i HICT COURT
                                                        SOUTHEHN DISTHICT Of' CALIFORNIA
                                                        BY                           D'.::PUTY



              Clerk's Office Copy                                                                                                            3:19-mj-22220
